Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, were submitted for decision upon a stipulation to the effect that the issue herein and in United States v. Kohlberg, C. A. D. 88, is the same; that the proper export value of the merchandise is represented by the appraised value, less any amounts added under duress, and that there was no higher foreign value.
On the agreed facts, I find and hold the proper dutiable export value of the merchandise covered by said appeals to be the value found by the appraiser, less any amounts added under duress. Judgment will be rendered accordingly.